Order vacating an assignment for the benefit of creditors and directing the assignee to turn over to the petitioner the subject-matter of the assignment upon condition that the petitioner file a bond in the sum of $2,500 for the benefit of creditors, and order granting a reargument and on reargument adhering to the original determination, reversed on the law', with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We are of opinion that even if the court had power summarily to set aside the general assignment for the benefit of creditors in this proceeding, which question we need not now decide, the petitioner has failed to establish fraud inherent in the assignment and has also failed to establish that at the time of the assignment, in which he did not join and of which he had no notice, the relation of partnership existed between him and the assignor. Young, Hagarty, Davis and Johnston, JJ., concur; Lazansky, P. J., concurs on the ground of lack of power.